Title: To George Washington from Thomas McKean, 31 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia, October 31. 1781
                  
                  It affords me ineffable pleasure to present to your Excellency the Thanks of the United States in Congress assembled, for the distinguished services you have rendered to your Country, and particularly for the conquest of Lord Cornwallis and the British Garrisons of York and Gloucester, and the wisdom and prudence manifested in the Capitulation.
                  You have herewith inclosed a copy of the Act of Congress passed on this occasion upon the 29th instant, which fully expresses the sentiments with which they are impressed by this glorious event.
                  Words fail me when I attempt to bestow my small tribute of thanks and praise to a Character so eminent for wisdom, courage and patriotism, & one who appears to be no less the Favorite of Heaven than of his Country; I shall only therefore beg you to be assured, that you are held in the most grateful remembrance; and with a peculiar veneration, by all the wise and good in these United States.
                  That you may long possess this happiness; that you may be enabled speedily to annihilate the British power in America, which you have so effectually broken by this last capital blow; that you may be ever hailed The Deliverer of your Country, and enjoy every blessing Heaven can bestow, is the sincere and ardent Prayer of one, who professes himself to be, with every sentiment of regard and all possible attachment, Sir Your Excellency’s Most obedient and devoted humble Servant
                  
                                          
                            
                            Tho. M:Kean President
                        
                     P.S.  A proclamation recommending a day of thanksgiving & prayer is enclosed for your information.
                  
                  